DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15-20 are objected to because of the following informalities:  These claims contain the term "characterized by".  The term "characterized by comprising" should be replaced with just “comprising" to make it appropriate for US examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimbara et al. (US 2005/0000234, as submitted by Applicant in the IDS forms, hereinafter Kimbara).
Regarding claim 1, Kimbara discloses a hydrogen storage unit (Abstract) comprising: a housing (Fig. 1, 2 and para. 46-48 frame housing (network of outer shells 28) that surrounds the tanks 20 and the coolant pipes 26); a plurality of storage containers that are housed in the housing and include hydrogen absorbing alloy (Fig. 1, 2, and para 47 hydrogen storage tanks 20 contain hydrogen storage alloy); and a temperature control member that is housed in the housing (Fig. 2, 4 and para. 53, 54 network of coolant pipes 26 and U-shaped pipes 40 where the coolant pipes are housed in the frame/housing) and has a heat medium flowing through the temperature control member so as to heat or cool the storage container (Fig. 1, 2, 4 and para. 53, 54 coolant flows through the network of coolant pipes).
Regarding claim 2, Kimbara discloses the hydrogen storage unit according to claim 1, as shown above, and Kimbara further discloses wherein the storage container has a cylindrical shape (Abstract, para. 46 where the tanks 20 are cylindrical), and the temperature control member has a shape to fill a space surrounded by side faces of adjacent storage containers and a side face of the housing (Fig. 1, 2, 4  and para. 46-48, 53, 54 where the coolant pipes fill in a portion of the space in between that are surrounded by adjacent storage containers 20 and the housing frame 28 that surrounds the tanks).
Regarding claims 3 and 4, Kimbara discloses the hydrogen storage unit according to claims 1 and 2, as shown above, and Kimbara further discloses wherein the storage container has a cylindrical shape  (Abstract, para. 46 where the tanks 20 are cylindrical), and the temperature control member has a side face facing a side face of the housing, and a circular arc side face located along side faces of adjacent storage containers. (Fig. 1, 2, 4 para. 46-48, 53, 54 where the sides of the coolant pipes 26 face the side of the frame 28 and  a circular arc side face located along side faces of adjacent storage containers 20).
Regarding claim 5, Kimbara discloses the hydrogen storage unit according to claim 3, as shown above, and Kimbara further discloses wherein the hydrogen storage unit has a gap between the side face of the temperature control member and a side face of the housing facing the side face. (Fig. 1, 2, 4 para. 46-48, 53, 54 where there is a gap between the side face of the coolant pipe 26 and the part of the outer housing frame 28)
Regarding claims 6 and 7, Kimbara discloses the hydrogen storage unit according to claims 3 and 5, as shown above, and Kimbara further discloses the hydrogen storage unit has a heat insulator between the side face of the temperature control member and a side face of the housing facing the side face. (Fig. 1, 2, 4 para. 46-48, 53 where there is a rubber (heat insulator) cap 27 in between the coolant pipe 26 and the outer housing frame 28)
Regarding claim 8, Kimbara discloses the hydrogen storage unit according to claim 2, as shown above, and Kimbara further discloses wherein the storage container has a cylindrical part (Abstract, para. 46 where the tanks 20 are cylindrical), and a tip part provided with an opening/closing valve, (para. 48 where the connector 22 to the opening of the tank 22a functions as an opening/closing valve),  and the temperature control member has a length that substantially coincides with a length of the cylindrical part (Fig. 1, 2, 4 para. 46-48, 53, 54 coolant pipe 26 extends the entire length of tanks 20).

Regarding claim 9, Kimbara discloses the hydrogen storage unit according to claim 8, as shown above, and Kimbara further discloses wherein the storage containers are juxtaposed in the housing (Fig. 1, 2, 4 and para. 46-48, 53, 54 where the containers 20 are juxtaposed in the housing frame 28), a plurality of temperature control members are provided in the housing (Fig. 1, 2, 4 and para. 46-48, 53, 54 plurality of coolant pipes 26 in between the containers 20), the temperature control member has a flow passage, through which the heat medium flows, inside the temperature control member (Coolant pipes 26 flow coolant in between the tanks), and respective flow passages of the plurality of temperature control members are arranged in parallel and are connected with each other on one end side of the temperature control members (Fig. 1, 2 ,4 46-48, 53, 54 where the coolant pipes 26 of the network flow parallel to each other throughout the length of the tanks are connect to each other via U-shaped pipes 40) .
Regarding claim 10, Kimbara discloses the hydrogen storage unit according to claim 9, as shown above, and Kimbara further discloses wherein the flow passages are provided parallel to a longitudinal direction of the temperature control members (Fig. 1, 2, 4 and para. 46-48, 53, 54 where the coolant pipes 26 flow parallel to a longitudinal direction of the tanks 20 since they extend the length of the tanks)
Regarding claims 11 and 12, Kimbara discloses the hydrogen storage unit according to claims 9 and 10, as shown above, and Kimbara further discloses wherein the flow passage has a forward passage and a return passage formed to fold back on the other end side of the temperature control member (Fig. 1, 2, 4 and para. 46-48, 53, 54, where the U-shaped connector pipes 40 form a passage from the coolant flow to fold back and return to the other side) and an inlet connection portion through which the heat medium in the forward passage is introduced, and an outlet connection portion through which the heat medium in the return passage is discharged are provided in a direction in which an opening valve of the storage container is provided (Fig. 2 and para. 46-48, 53, 54, where the entrances and the exits of the flow passages of coolant pipes 26 are located on the same side that the opening valve 22a of the tanks are located on).
Regarding claim 13, Kimbara discloses the hydrogen storage unit according to claim 11, as shown above, and Kimbara further discloses wherein the forward passage and the return passage are holes that respectively penetrate the temperature control member in the longitudinal direction (Fig. 2 and para. 53, 54 where there are holes at the inlet and outlets (forward and return passages ) of coolant pipes 26), a concave portion that connects an end portion of the forward passage and an end portion of the return passage is provided on the other end side of the temperature control member (Fig, 1, 2, 4 where para. 52-54 where u-shaped pipe 40 connects  ends of the forward and return passages to each other), and a contact plate that is put into contact with an end portion of the forward passage and an end portion of the return passage and closes the end portions and the concave portion is provided (Fig. 4, para. 53 where cap plates 27 are provide and are in contact with each of the end portions of the forward and return passages).
Regarding claim 14, Kimbara discloses the hydrogen storage unit according to claim 1, as shown above, and Kimbara further discloses wherein the temperature control member and the storage containers are adhered to each other. (Fig. 1, 2, 4 and para. 46-48, 53, 54, where the coolant pipes 26 and the tanks 20 are adhered to each other via the framed housing 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2003/0203258, hereinafter Yang) in view of Kimbara et al. (US 2005/0000234, as submitted by Applicant in the IDS forms, hereinafter Kimbara)
Regarding claims 15-20, Yang discloses a fuel cell system (Abstract, Fig. 1) comprising a power generation unit configured to react hydrogen and oxygen so as to generate electricity (Fuel cell Yang para. 20, Fig. 2); and a power generation unit cooling passage configured to cool the power generation unit by circulation of a heat medium (Yang para. 28 and Fig. 2 where coolant passage where coolant cools the fuel cell stack 202), wherein a heat medium to flow to the hydrogen storage tanks is a heat medium which has cooled the power generation unit (Yang para. 28-30 and Fig. 2 where the coolant travels to the hydrogen storage tanks 218 via heat exchanger 212 after being cooled by the fuel cell 202), and a heat exchanger in which a heat medium that flows through the hydrogen storage tanks and a heat medium that has cooled the power generation unit exchange heat with each other (Heat exchanger 212 in para. 30 and Fig, 2 of Yang).  However, Yang does not disclose the hydrogen storage unit of claims 1-3.  Kimbara discloses the hydrogen storage unit of claims 1-3 (see claim 1-3 rejections above) in order to compactly store and maintain optimal temperature for a large number of hydrogen storage tanks without the arrangement of pipes becoming too complex (para. 4-6 of Kimbara).  Therefore, it would be obvious for one of ordinary skill in the art at the time of filing to utilize the hydrogen storage unit system of claims 1-3 as the hydrogen storage tank system for Yang and used the return coolant being provided from the fuel cell to the hydrogen storage tanks of Yang in the piping of the hydrogen storage tank system of Kimbara in order to compactly store and maintain optimal temperature a large number of hydrogen storage tanks without the arrangement of pipes to circulate the coolant becoming too complex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729